DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's 11-25-21 election with traverse of Group I (claims 19-29) is acknowledged.  The traversal is on the ground(s) that Examiner “fails to articulate how, supposedly, Okabe et al. anticipates or renders obvious the claims, including the special technical feature identified and relied upon by the Examiner… there is no articulated reasoning identifying why, based on this selected disclosure of Okabe et al., the claims lack a single general inventive concept.” (Remarks at p. 3)  This is not found persuasive for the following reasons: i) Okabe et al. need not anticipate or render obvious “the claims” as applicant argues, but merely the common technical feature identified as being shared by each of the Groups of claims (which Okabe et al. does, as detailed in the 5-25-21 Restriction Requirement “R/R” at p. 3); ii) no “special technical feature” is present since the Groups’ common technical feature is anticipated or rendered prima facie obvious over the cited prior art; and iii) the requisite articulated reasoning was in fact provided, i.e. that Okabe et al. at Ex. 5 and Table 4 (N,N-dimethylpropanediamine as the starting amine) anticipates or renders prima facie obvious the identified common technical feature of part (a) of claim 30 (see R/R at p. 3).  The R/R is still deemed proper and is therefore made FINAL.
Claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the 11-25-21 reply.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Objections/Potentially Allowable Subject Matter
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding said claims, the most pertinent prior art of record appears to be Scherzer or Scherzer in view of Matacotta, whose teachings and suggestions are as detailed below.  Said references do not render the claimed amine concentrations prima facie obvious: Scherzer employs its amine in great mass excess vis-à-vis the cited PF polymer.  See Scherzer at, e.g., col. 1, ln. 25-27 and 44-46, & col. 5, ln. 13-19, 34-36, 43-47, and 54-57; MPEP 2145 X.D.3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 27 are rejected under 35 U.S.C. 112(d)/4th par. for failing to further limit the subject matter of the claims from which they depend.  The body of claim 20 is identical to that of claim 19; claim 27’s “a polymer” is already recited in claim 26’s “a polymeric composition[.]”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 19-22 and 25-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Scherzer et al., US 6,538,052 (2003) (“Scherzer”).  Regarding claims 19-22, Scherzer teaches a method comprising reacting (i.e. contacting) HCHO with an amine of formula (I), namely (R1)(R2)N(CH2)3NH(CH2)3NH2, where R1 and R2 are, independently of the other, a C1-12 hydrocarbon radical, with C1-8 being preferred, and Me, Et, n-Pr, i-Pr, n-Bu, and i-Bu being more 1 = H, R2 = (-A-NR3R4), A = -(CH2)3-, R3 = R4 = C1-12 hydrocarbon radical, with C1-8 being preferred, and Me, Et, n-Pr, i-Pr, n-Bu, and i-Bu being more preferred.  See Scherzer at, e.g., col. 1, ln. 42 to col. 2, ln. 27.  As HCHO is a gas at STP, and since Scherzer does not appear to employ inert atmospheric conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ HCHO-bearing air (i.e. perform the method at a location having HCHO-bearing/contaminated air) as Scherzer’s HCHO source: doing so would desirably a) consume/eliminate (toxic) HCHO from the air, and b) decrease or eliminate the need for (and cost of) externally-supplied HCHO.  MPEP 2143 I.(G).
Regarding claim 25, Scherzer specifically employs N,N-dimethyldipropylenetriamine (herein “DMDPTA”).  See Scherzer at, e.g., col. 5, ln. 13-15, 34-35, and 54-55.  Additionally and/or alternatively, since Scherzer’s formula (I) compound’s R1 and R2 are preferably C1-8, with Me, Et, n-Pr, i-Pr, n-Bu, and i-Bu being more preferred, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any preferred substituents for Scherzer’s R1 and R2, such as Me (Me also being the first and simplest member of the C1-8 genus and would thus be envisaged by those of ordinary skill in the art).  MPEP 2144.08, citing, e.g., In re Petering, 301 F.2d 676, 681 (CCPA 1962).
Regarding claims 26-27, Scherzer employs paraformaldehyde (“PF”, i.e. polymeric formaldehyde) as an HCHO source, i.e. employing (vaporous) HCHO given off from the PF.  See Scherzer at, e.g., col. 2, ln. 44-46, and col. 5, ln. 13-17, 34-36, and 43-46.  As such, during the reaction between Scherzer’s amine of formula (I) and HCHO given off by Scherzer’s PF, the (airborne/vaporous) HCHO will be contacted with a polymeric composition comprising (as-yet unreacted/undecomposed) PF and its amine of formula (I) as claimed.

Claims 19-22 and 25-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Scherzer in view of Matacotta et al., US 2004/0127751 (published 7-1-04) (“Matacotta”).  Additionally and/or alternatively regarding claims 19-22, Scherzer’s teachings and suggestions are as detailed above.  Should it be argued that Scherzer alone does not render utilizing HCHO-bearing air as its HCHO source (Examiner does not agree with such an argument; this additional and/or alternative rejection is provided for completeness of the record), Matacotta so teaches.
Matacotta teaches that HCHO “is the most important of the gases that pollute indoor environments and is a component of the atmosphere that forms as a stable intermediate in the oxidation of methane and other volatile organic compounds.”  See Matacotta at, e.g., par. 4.  Matacotta further teaches that certain resins, such as HCHO-phenol-resorcinol resins (Scherzer teaches the formation of resins by reacting HCHO with phenols such as phenol and/or resorcinol, see Scherzer at, e.g., col. 1, ln. 66-67 and col. 3, ln. 11-23), “are capable of releasing [HCHO] for long periods of time.”  See Matacotta at, e.g., par. 6.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ air bearing HCHO released from Scherzer’s own resins (as taught by Matacotta) as its HCHO source, to thereby a) reduce the amount of free/releasable HCHO within those resins, thus desirably reducing/preventing the polluting release thereof into air both indoors and outdoors, and/or reduce the need for (and cost of) externally-supplied HCHO.  MPEP 2143 I.(C)-(D) & (G).
Regarding claims 25-27, Scherzer’s teachings and suggestions are as detailed above.

Claims 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Scherzer taken alone as illustrated by the 2015 Enamine Safety Data Sheet for {2-[3-aminopropyl)amino]ethyl}dimethylamine (“SDS”), and/or over Scherzer in view of Matacotta, as further illustrated by SDS1.  Regarding claims 23-24, Scherzer’s teachings and suggestions, and/or Scherzer and Matacotta’s collective teachings and suggestions, herein “S/SM”, are as detailed above.  Although S/SM’s DMDPTA does not meet said claims’ structures, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify S/SM’s overall methodology by employing {2-[3-aminopropyl)amino]ethyl}dimethylamine (herein “APAED”, i.e. claimed formula (II), where R5 = R6 = Me) instead of S/SM’s DMDPTA, as APAED and DMDPTA are mere homologs of each other.  MPEP 2144.09 I-II.  The obviousness of employing APAED is further supported by the fact that APAED was commercially available before the effective filing date of the claimed invention, i.e. its synthesis was known.  See SDS at, e.g., p. 1 (commercial availability inferred from the fact that the material has a “Product Catalogue Number”); MPEP 2144.09 IV.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker, can be reached at (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you 


/DANIEL BERNS/ December 7, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
    

    
        1 NOTE: SDS is not meant to be combined with Scherzer or Matacotta, but is merely cited to illustrate that APAED was commercially available before the effective filing date of the claimed invention, i.e. its synthesis was known.  MPEP 2144.09 IV.